Citation Nr: 1707884	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-23 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left hip disability as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran had approximately 22 years of service with the Army National Guard between 1963 and 1999, with several periods of active and inactive duty for training.  He also served for two years with the United States Air Force Reserves from 1975 to 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.

At the hearing before the Board in September 2016, the Veteran and his representative submitted additional pertinent evidence and waived agency of original jurisdiction (AOJ) consideration.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.

In September 2016, the Veteran filed a claim for an increase for his left knee condition, which the RO declined to adjudicate, stating that the claim was already on appeal to the Board.  That is incorrect, however.   Although the Veteran did initially disagree with a rating decision denying a higher rating for the left knee and the issue was therefore in the 2012 Statement of the Case, when he submitted his substantive appeal in 2012, he indicated that he was only appealing the left hip claim.  Therefore, the September 2016 claim for an increase for the left knee condition is a NEW claim and is REFERRED to the RO.


FINDING OF FACT

The Veteran's left hip disability is etiologically related to his service-connected left knee disability.

CONCLUSION OF LAW

The criteria for service connection for a left hip disability as secondary to a service-connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board is granting in full the Veteran's claim of service connection for a left hip disability as secondary to his service-connected left knee disability, any error with respect to the duties to notify or assist for this claim was harmless and will not be further discussed.

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be secondary.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran claims that his left hip disability is secondary to his service-connected left knee disability.  Specifically, in his December 2008 claim, he avers that the length in time between his in-service knee injury and subsequent medical treatment caused his chronic left hip disability.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In November 2004 the Veteran had a total left hip arthroplasty. 

The Veteran was afforded a VA examination for his left hip disability in December 2009.  He reported experiencing sudden hip pain while hiking and was diagnosed with severe degenerative joint disease.  There were no significant problems with his hip reported following his total arthroplasty.  The examiner was "unable to opine on relation of [left] hip condition with [left] knee without resorting to speculation."

In December 2010, the Veteran reported that his chiropractor, Dr. S, opined that "the knee problems, limping around on a cartilage tear would cause what he termed as Bio-mechanical problems which would cause me to walk differently.  This would affect my hip adversely."

The Veteran was afforded a VA examination for his service-connected left knee disability in February 2011.  During that examination, the examiner noted the Veteran's gait was abnormal with a slight limp, and there was evidence of abnormal weight bearing.

Dr. S. submitted a statement on the Veteran's behalf in April 2011.  In his statement, Dr. S. opined "[t]he abnormal biomechanics of the left injured knee putting stress on the left hip has a detrimental physiological effect to the left hip.  The increased biomechanical stress from the left knee is a contributing factor to the degenerative process of the left hip."

In May 2011, the Veteran was afforded another VA examination.  The examiner opined:

I cannot state without resorting to mere speculation BECAUSE there is no obvious pathophysiologic mechanism by which to attribute the L hip condition to the L knee condition. . . . But favoring the R leg at the expense of the L does not obviously account for the L hip condition [sic].

The Veteran appeared before the Board at a Travel Board hearing in September 2016.  During the hearing, the Veteran reported that his left knee injury was not treated for 11 months, and that the delay in receiving treatment for his left knee negatively impacted his left hip.

At the hearing, the Veteran submitted additional medical evidence from Dr. S.  In a statement dated August 2016, Dr. S. again opined that the Veteran's left knee injury caused his left hip to fail.  Specifically, he opined:

The torn meniscus caused an altered gait and he had a severe limp during that period of time.  This altered gait put an abnormal increased biomechanical stress on his left hip.  This stress caused his left hip to degenerate rapidly resulting in a bone condition called osteoarthritis which continued to get worse until 2004 when his hip failed and subsequently had a total hip replacement.

After a full review of the record, in conjunction with the applicable laws and regulations, the Board finds that the claim must be granted.

The December 2009 examination report noted that any opinion regarding the etiological link between the Veteran's service-connected left knee disability and his claimed left hip disability would be mere speculation.  The February 2011 examiner noted there was "no obvious pathophysiologic mechanism by which to attribute the L hip condition to the L knee condition."  Neither the December 2009 nor February 2011 VA examiner could determine, without resorting to speculation, whether the Veteran's left hip disability was related to his service-connected left knee disability.  

The Board finds Dr. S.'s August 2016 opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Dr. S. has been the Veteran's long-term chiropractor and was familiar with his left hip disability.  Further, he opined that stress from the Veteran's untreated torn meniscus "caused his left hip to degenerate rapidly resulting in a bone condition called osteoarthritis which continued to get worse until 2004 when his hip failed."

In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

Given Dr. S.'s positive opinion and the two VA examiners' opinions that a non-speculative opinion regarding etiology is impossible, the Board finds the evidence in equipoise regarding the issue of whether the Veteran's left hip disability is related to his service-connected left knee disability.

Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a left hip disability as secondary to a service-connected left knee disability is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


